     Case 4:20-cv-00197-P Document 13 Filed 08/31/20        Page 1 of 1 PageID 66



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                             FORT WORTH DIVISION


STEVEN DOUGLAS BROWN,                     §
                                          §
       Plaintiff,                         §
                                          §
v.                                        §    Civil Action No. 4:20-cv-00197-P-BP
                                          §
UNITED STATES DISTRICT                    §
COURT, NORTHERN DISTRICT                  §
OF TEXAS,                                 §
                                          §
       Defendant.                         §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
          OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions, and a

Recommendation in this case. No objections were filed, and the Magistrate Judge’s

Recommendation is ripe for review. The District Judge reviewed the proposed Findings,

Conclusions, and Recommendation for plain error. Finding none, the undersigned District

Judge believes that the Findings and Conclusions of the Magistrate Judge are correct, and

they are accepted as the Findings and Conclusions of the Court.

       Accordingly, the case is DISMISSED WITH PREJUDICE under 28 U.S.C. §

1915(e)(2)(B)(ii).

       SO ORDERED on this 31st day of August, 2020.




                            Mark T. Pittman
                            UNITED STATES DISTRICT JUDGE
